                 Case 18-27063                    Doc 9          Filed 12/10/18      Entered 12/10/18 16:28:33       Desc Main
                                                                    Document         Page 1 of 3

                                                               United States Bankruptcy Court
                                                                          District of Utah
            Joseph Samuel Felder
 In re      Leslie Felder                                                                               Case No.   18-27063
                                                                                  Debtor(s)             Chapter    7



                                             AMENDED AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
Schedule C




                                        NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), I certify that notice of the filing of the amendment(s) listed above has
been given this date to any and all entities affected by the amendment as follows:



 Date: December 10, 2018                                              /s/ Roger A. Kraft
                                                                      Roger A. Kraft 9932
                                                                      Attorney for Debtor(s)
                                                                      Roger A. Kraft Attorney at Law, P.C.
                                                                      7660 S. Holden St
                                                                      Midvale, UT 84047
                                                                      801-255-8550 Fax:801-255-8551
                                                                      roger@rogerkraftlaw.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                       Case 18-27063              Doc 9          Filed 12/10/18              Entered 12/10/18 16:28:33                  Desc Main
                                                                    Document                 Page 2 of 3
 Fill in this information to identify your case:

 Debtor 1                  Joseph Samuel Felder
                           First Name                       Middle Name                     Last Name

 Debtor 2                  Leslie Felder
 (Spouse if, filing)       First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH

 Case number            18-27063
 (if known)
                                                                                                                                           Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                      4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      111 E 7720 S Midvale, UT 84047 Salt                                                                                        Utah Code Ann. §
      Lake County
                                                                     $305,000.00                                $60,000.00
                                                                                                                                 78B-5-503(2)(a)(ii), (2)(b)(ii)
      Line from Schedule A/B: 1.1                                                        100% of fair market value, up to       Limited to $60,000
                                                                                              any applicable statutory limit

      2011 Ford Fusion 145000 miles                                                                                              Utah Code Ann. §
      Location: 111 E 7720 S, Midvale UT
                                                                       $2,588.00                                  $3,000.00
                                                                                                                                 78B-5-506(3) Limited to $3,000
      84047                                                                              100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                             any applicable statutory limit

      2007 Ford F150 150000 miles                                                                                                Utah Code Ann. §
      Location: 111 E 7720 S, Midvale UT
                                                                       $2,045.00                                  $3,000.00
                                                                                                                                 78B-5-506(3) Limited to $3,000
      84047                                                                              100% of fair market value, up to
      Line from Schedule A/B: 3.2                                                             any applicable statutory limit

      Microwave Oven, Sewing Machine,                                                                                            Utah Code Ann. §
      Washer, Dryer, Refrigerator, Stove
                                                                          $475.00                                   $475.00
                                                                                                                                 78B-5-505(1)(a)(viii)(A)
      Line from Schedule A/B: 6.1                                                        100% of fair market value, up to
                                                                                              any applicable statutory limit

      Beds/Bedding                                                                                                               Utah Code Ann. §
      Line from Schedule A/B: 6.4
                                                                          $100.00                                   $100.00
                                                                                                                                 78B-5-505(1)(a)(viii)(E)
                                                                                         100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 18-27063                    Doc 9          Filed 12/10/18           Entered 12/10/18 16:28:33                      Desc Main
                                                                    Document              Page 3 of 3
 Debtor 1    Joseph Samuel Felder
 Debtor 2    Leslie Felder                                                                               Case number (if known)     18-27063
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     End Tables/Lamps, Chairs,                                                                                                    Utah Code Ann. §
     Sofa/Loveseat
                                                                         $170.00                                $2,000.00
                                                                                                                                  78B-5-506(1)(a) Limited to
     Line from Schedule A/B: 6.5                                                       100% of fair market value, up to          $2,000
                                                                                           any applicable statutory limit

     Kitchen Table/Chairs                                                                                                         Utah Code Ann. §
     Line from Schedule A/B: 6.6
                                                                          $25.00                                   $25.00
                                                                                                                                  78B-5-506(1)(b) Limited to
                                                                                       100% of fair market value, up to          $2,000
                                                                                           any applicable statutory limit

     Books, Clarinet                                                                                                              Utah Code Ann. §
     Line from Schedule A/B: 8.1
                                                                         $150.00                                $2,000.00
                                                                                                                                  78B-5-506(1)(c) Limited to
                                                                                       100% of fair market value, up to          $2,000
                                                                                           any applicable statutory limit

     Family Artwork                                                                                                               Utah Code Ann. §
     Line from Schedule A/B: 8.2
                                                                         $100.00                                  $100.00
                                                                                                                                  78B-5-505(1)(a)(ix)
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wedding Rings                                                                                                                Utah Code Ann. §
     Line from Schedule A/B: 8.3
                                                                         $200.00                                $2,000.00
                                                                                                                                  78B-5-506(1)(d) Limited to
                                                                                       100% of fair market value, up to          $2,000
                                                                                           any applicable statutory limit

     Pistol (2), Rifle                                                                                                            Utah Code Ann. §
     Line from Schedule A/B: 10.1
                                                                         $800.00                                  $800.00
                                                                                                                                  78B-5-505(1)(a)(xvii)
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Clothing                                                                                                                     Utah Code Ann. §
     Line from Schedule A/B: 11.1
                                                                         $660.00                                  $100.00
                                                                                                                                  78B-5-505(1)(a)(viii)(D)
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Thrift Saving Plan: Retirement                                                                                               5 U.S. Code § 8437
     Account
                                                                      $7,000.00                                      100%
     Line from Schedule A/B: 21.1                                                      100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
        No
        Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
